DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment which places this application in condition for allowance.  During a conversation conducted on 08/17/2021, Randy Braegger requested an extension of time for 1 MONTH and authorized the Director to charge Deposit Account No. 20-0100 the required fee of $220 for this extension and authorized the following examiner’s amendment. 
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Delete: claim 1, lines 19-22. 
At the end of claim 1 and just before the period, insert: --, and the circumferential main groove disposed to face the tire equatorial plane to define the second land portion has a zig-zag shape that oscillates in the tire lateral direction, and the circumferential main groove disposed to face the tire ground contact edge has a straight shape--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the cited prior art of record fails to anticipate and/or render obvious a pneumatic tire comprising:
a plurality of center blocks each comprising a narrow shallow groove configured to remain open when the tire comes into contact with a ground
a groove width Ws1 of the narrow shallow groove is in a range of 1.0 mm≤Ws1≤4.0 mm, 
a maximum groove depth Hm of the circumferential main grooves and a maximum groove depth Hs1 of the narrow shallow groove satisfying 0.07≤Hs1/Hm≤0.15, 
the maximum groove depth Hm of the circumferential main grooves is in a range of 20 mm≤Hm,
a plurality of second bocks each comprising a narrow shallow groove configured to remain open without closing when the tire comes into contact with the ground, 
a width W1 of the center land portion and a width W2 of the second land portion satisfying 1.3≤W1/W2≤1.7,
the circumferential main groove disposed to face the tire equatorial plane to define the second land portion has a zig-zag shape that oscillates in 
in combination with the remaining claimed subject matter of claim 1. 

Regarding claim 20 (renumbered as claim 16), the cited prior art of record fails to anticipate and/or render obvious a pneumatic tire comprising:
a plurality of center blocks each comprising a narrow shallow groove configured to remain open when the tire comes into contact with a ground,
a circumferential length Ls1 of the narrow shallow groove and a circumferential length Lb1 of the center blocks satisfying: 0.50≤Ls1/Lb1≤0.70, 
an inclination angle φ1 of the narrow shallow groove with respect to the tire circumferential direction satisfying 30 degrees≤φ1≤60 degrees, and 
in combination with the remaining claimed subject matter of claim 20 (renumbered as claim 16).

Regarding claim 22 (renumbered as claim 18), the cited prior art of record fails to anticipate and/or render obvious a pneumatic tire comprising:
a plurality of center blocks each comprising a narrow shallow groove configured to remain open when the tire comes into contact with a ground, 
a plurality of second blocks each comprsing a narrow shallow groove configured to remain open without closing when the tire comes into contact with the ground, 
a circumferential length Ls2 of the narrow shallow groove of the second block and a circumferential length Ls1 of the narrow shallow groove of the center block satisfies 0.60≤Ls2/Ls1≤0.80, and
in combination with the remaining claimed subject matter of claim 22 (renumbered as claim 18). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        08/19/2021